         Case 6:20-cv-00455-ADA Document 56 Filed 03/17/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


WSOU INVESTMENTS LLC,                            §
           Plaintiff                             §
                                                 §       W-20-CV-00455-ADA
-v-                                              §       W-20-CV-00467-ADA
                                                 §       W-20-CV-00459-ADA
MICROSOFT CORPORATION,                           §       W-20-CV-00463-ADA
           Defendant                             §
                                                 §


                             CLAIM CONSTRUCTION ORDER

       The Court held a Markman hearing on March 11, 2021. During that hearing, the Court

provided its final constructions. The Court now enters those claim constructions.



SIGNED this 17th day of March, 2021.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
                              Case 6:20-cv-00455-ADA Document 56 Filed 03/17/21 Page 2 of 3




            Term                        Plaintiff’s Proposed        Defendants’ Proposed                     Court’s Final
                                           Construction                  Construction                        Construction
“polarization beam splitter        Plain and ordinary meaning   “optical component with two        Plain-and-ordinary meaning
(PBS)”                                                          conjoined prisms, each of          wherein the plain-and-ordinary
                                                                which reflects light of one        meaning is an “optical
(’286 Patent, Claim 15)                                         polarization and transmits light   component that reflects light of
                                                                of an orthogonal polarization”     one polarization and transmits
                                                                                                   light of an orthogonal
                                                                                                   polarization”

“quarter-wave plate”               Plain and ordinary meaning   “optical component that shifts     Plain-and-ordinary meaning
                                                                a polarized light beam passing     wherein the plain-and-ordinary
(’286 Patent, Claim 15)                                         therethrough by one quarter        meaning is an “optical
                                                                wavelength”                        component that shifts light
                                                                                                   passing therethrough by about
                                                                                                   one quarter wavelength”

“spatial light modulator           Plain and ordinary meaning   “optical component with a 2-       Plain-and-ordinary meaning
(SLM)”                                                          dimensional arrangement of         wherein the plain-and-ordinary
                                                                pixels that displays an image”     meaning is an “optical
(’286 Patent, Claim 15)                                                                            component that spatially
                                                                                                   modulates the characteristics
                                                                                                   (e.g., amplitude, phase,
                                                                                                   polarization, and/or intensity)
                                                                                                   of a light beam.”
                              Case 6:20-cv-00455-ADA Document 56 Filed 03/17/21 Page 3 of 3




            Term                        Plaintiff’s Proposed        Defendants’ Proposed                   Court’s Final
                                           Construction                  Construction                       Construction
“spatial light modulator           Plain and ordinary meaning   “optical component with a 2-      Plain-and-ordinary meaning
(SLM)”                                                          dimensional arrangement of        wherein the plain-and-ordinary
                                                                pixels that displays an image”    meaning is an “optical
(’241 Patent, Claim 15)                                                                           component that spatially
                                                                                                  modulates the characteristics
                                                                                                  (e.g., amplitude, phase,
                                                                                                  polarization, and/or intensity)
                                                                                                  of a light beam.”

“third-party lobby”                Plain and ordinary meaning   “lobby separate from the local    “a lobby that has knowledge of
                                                                lobby associated with the         many more third-party users
(’978 Patent, Claims 1, 12)                                     gaming session”                   and their preferences than the
                                                                                                  local lobby”

“lobby”                            Plain and ordinary meaning   “software and/or hardware that    “software and/or hardware that
                                                                matches users to form groups”     matches users to form groups”
(’978 Patent, Claim 12)

“adaptor unit”                     Plain and ordinary meaning   “a device, having a video         “a device with at least a
                                                                receiver, hard disk, and CPU      television tuner, a controller
(’988 Patent, Claim 20)                                         that encodes video data, that     for controlling
                                                                provides a game console with      communications with the
                                                                access to interactive services”   games console, and an
                                                                                                  interface to connect to the
                                                                                                  games console”
